DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A: characterized by the type of laser
	Species A1: Figs. 4A-9B characterized by a semiconductor laser classified in H01S 5/00
If applicant elects Species A1, applicant must further elect Species B: characterized by the resonator type
Species B1: Figs. 4A-4D characterized by a single ridge with an optical coating and uniform anode.
Species B2: Fig. 5 characterized by a single ridge with non-uniform anode.
Species B3: Fig. 6a characterized by a multistep ridge with a uniform anode.
Species B4: Fig. 7 characterized by a uniform ridge and anode with a radially positioned DBR.
Species B5: Fig. 8 characterized by a uniform ridge and anode with an azimuthally arranged DBR.
Species B6: Figs. 9A-9B characterized by a ridge with a uniform anode and attenuation lines.
	Species A2: Figs. 10A-14 characterized by a solid state laser classified in H01S 3/00 
If applicant elects Species A2, applicant must further elect the following species
Species C: characterized by the cooling type
Species C1: Fig. 10B characterized by a heat sink for cooling.
Species C2: Fig. 10A characterized by liquid cooling.
Species D: characterized by the pumping type
Species D1: 1002A and 1002B characterized by free space pumping.
Species D2: 1002C characterized by fiber coupled pumping.

Species E1: Fig. 10A characterized by the resonator shown.
Species E2: Fig. 11A characterized by the resonator shown.
Species E3: Fig. 12A characterized by the resonator shown.
Species E4: Fig. 14 characterized by the resonator shown.
Species F: characterized by the configuration of the active layers
	Species F1: Fig. 3 characterized by a nested configuration
	Species F2: Fig. 12B characterized by a stacked configuration 
The species are independent or distinct because of the mutually exclusive characteristics outlined above. In addition, these species are not obvious variants of each other based on the current record. To be consider complete, applicant must elect one invention and one species from each set of species. For instance, applicant could elect Species A1, B1 and F2. Alternatively, applicant could elect Species A2, C1, D1, E1, and F2. The Office will examine those claims that read on the elected invention/species or are otherwise generic to the elected invention/species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 23 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species will require distinct searches (both text and subgroup searches).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/               Primary Examiner, Art Unit 2828
03/12/2022